Title: To Benjamin Franklin from Edward Bancroft, 15 December 1782
From: Bancroft, Edward
To: Franklin, Benjamin


Dear SirChaillot 15 Decr. 1782
I went again yesterday to Mr. de Beaumarchais but found, what had not been told me before, that he is at Bourdeaux, & therefore it will be impossible for me to obtain the Certificate Mr. Deane desires until his return— I must therefore write Mr. Deane to day & wish to inclose in my Letter a Line or two from you importing something, or so much as you may think proper, of the paper, I had the honor of Leaving with you on thursday Evening— I would be obliged to you also to inform me when you think of sending away your Dispatches for America. I have the honor to be very truely Dear Sir Your respectful & affectionate Humble Servant,
Edwd. Bancroft
 
Addressed: A Monsieur / Monsieur Franklin / Minister Plenipotentiaire / des Etats Unis &c / a Passy
Notation: Ed: Bancroft Chaillot 15th. Decr. 1782
